TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 19, 2013



                                       NO. 03-10-00698-CR


                                 Ryan Jesse Contreras, Appellant

                                                  v.

                                   The State of Texas, Appellee




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; that the appellant pay all costs relating to this appeal;

and that this decision be certified below for observance.